Case 2:20-cv-01299-ARR-AYS Document 26 Filed 01/03/21 Page 1 of 2 PageID #: 246



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


  FIRST CHOICE SOURCING SOLUTIONS, LLC,
                                                                        20-CV-1299 (ARR) (AYS)
                     Plaintiff,
                                                                        Opinion & Order
                              — against —
                                                                        Not for electronic or print
  FUTURE TIRE COMPANY, LTD.,                                            publication

                     Defendant.


 ROSS, United States District Judge:

         This Court has received the Report and Recommendations, dated December 16, 2020, from

 the Honorable Anne Y. Shields, United States Magistrate Judge, regarding plaintiff’s motion for

 default judgment and defendant’s motion to vacate the entry of default. No objections have been

 filed. The Court reviews “de novo any part of the magistrate judge’s disposition that has been

 properly objected to.” Fed. R. Civ. P. 72(b); see also Brissett v. Manhattan & Bronx Surface Transit

 Operating Auth., No. 09-CV-874 (CBA) (LB), 2011 WL 1930682, at *1 (E.D.N.Y. May 19, 2011), aff’d,

 472 F. App’x 73 (2d Cir. 2012) (summary order). Where no timely objections have been filed, “the

 district court need only satisfy itself that there is no clear error on the face of the record.” Finley v.

 Trans Union, Experian, Equifax, No. 17-CV-0371 (LDH) (LB), 2017 WL 4838764, at *1 (E.D.N.Y.

 Oct. 24, 2017) (quoting Estate of Ellington ex rel. Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186,

 189 (E.D.N.Y. 2011)). Having reviewed the record, I find no clear error. I therefore adopt the

 Report and Recommendations in its entirety as the opinion of the Court pursuant to 28 U.S.C. §

 636(b)(1).

         Accordingly, defendant’s motion to vacate the entry of default is granted, and plaintiff’s

 motion for default judgment is denied as moot.
Case 2:20-cv-01299-ARR-AYS Document 26 Filed 01/03/21 Page 2 of 2 PageID #: 247



 SO ORDERED.



                                           _______/s/________________
                                           Allyne R. Ross
                                           United States District Judge

 Dated:      January 3, 2021
             Brooklyn, New York




                                       2
